DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3 January 2022 have been fully considered but they are not persuasive.  Applicant argues that the prior rejection based upon Caruso (US 2016/0138569) in view of Jacobsen (US 2009/0196751) is an improper 103 rejection because Caruso teaches away from the combination and therefore cannot be combined with Jacobsen.  Applicant argues on pages 7 and 8 of their response that Caruso teaches an electric connection between the first material and the lightning protection system via the lightning conductor, and that differs from the claimed invention.  The instant claims require that “the conductive profile functions to electrically connect the conductive layer to the down conductor, and not the carbon element” (pages 7-8 of Applicant’s response).  The Examiner respectfully disagrees.  As stated in [0036] of Caruso “Thus, the number of layers and/or configuration of the conductive material 54 is configured to electrically connect the layers 52 of the first material of the spar cap 20 to a lightning protection system 50 of the wind turbine 10 (e.g. via the lightning conductor 41).”  Caruso is stating that it is the conductive layers 54, that are creating the electrical connection between the layers 52 to the lightning protection system.  Caruso does not teach away from the instant claims, nor from being in combination with Jacobsen, because the structure and function of Caruso matches the instant claims.  Caruso .  
Applicant further argues that it is hindsight to combine Caruso with Jacobsen because it would require a different arrangement of the layers to incorporate Jacobsen.  The Examiner respectfully disagrees.  As noted in Applicant’s response on page 7, the lightning conductor 41 is not shown in Caruso’s figures in relation to layers 52 and 54, so it is not taught by Caruso how the lightning conductor connects to those layers.  That lack of teaching is the gap that Jacobsen fills in for the 103 rejection.  Further there is no rearranging of layers required as Jacobsen’s system can be incorporated with the teachings of Caruso because Jacobsen teaches how the down conductor can be connected to the conductive layer which does not destroy the invention of Caruso.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 4 and 9 are being interpreted under 112(f) for “attachment means”.  The corresponding structure from the specification is found on page 4 of the specification.  The attachment means “can be achieved by glue, rivets, screws, pins and/or other attachment means.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso (US 2016/0138569) in view of Jacobsen (US 2009/0196751).
Regarding claim 1, Caruso teaches a wind turbine blade spar cap (20) for a wind turbine blade (16) for a wind turbine (10), the wind turbine blade including a down conductor ([0004]), the wind turbine blade spar cap comprising: 
at least one carbon element (52); 
at least one conductive layer (54), wherein the at least one carbon element and the at least one conductive layer are electrically connected ([0035]).
Caruso does not explicitly set forth at least one conductive profile to electrically connect the at least one conductive layer to the down conductor of the wind turbine blade, wherein the at least one conductive profile is electrically connected to the at least one conductive layer; wherein the at least one conductive profile is arranged at the wind turbine blade spar cap.
Jacobsen teaches at least one conductive profile (Fig 4, 308) to electrically connect the at least one conductive layer (306) to the down conductor (310) of the wind turbine blade (108), wherein the at least one conductive profile is electrically connected to the at least one conductive layer ([0027]); wherein the at least one conductive profile is arranged at the wind turbine blade spar cap (Fig 3, 308 goes through the spar cap), to help capture lightning strikes and safely route the electricity to ground ([0002]).

Regarding claim 2, Caruso teaches at least two carbon elements (Fig 6, 52) are arranged next to the at least one conductive layer, further wherein the at least two carbon elements are arranged on opposite sides of the at least one conductive layer (Fig 6).
Regarding claim 3, Caruso teaches the at least one conductive layer comprises an inner and/or an outer layer of carbon and/or copper (Fig 6).
Regarding claim 4, Jacobsen teaches the at least one conductive profile comprises at least one attachment means (312) and/or at least one hole for attachment means to attach the at least one conductive layer to the at least one conductive profile ([0027]).
Regarding claim 10, Jacobsen teaches the at least one conductive profile is arranged apart from sides of the wind turbine blade spar cap (Fig 3), centered on the wind tur- bine blade spar cap with respect to at least two sides of the wind turbine blade spar cap (Fig 3).
Regarding claim 13, Caruso in view of Jacobsen teaches a wind turbine blade (Caruso - 16) with a leading edge (Caruso - Fig 2) and a trailing edge (Caruso - Fig 2), the wind turbine blade comprising at least one web (Caruso - 24), at least one down conductor (Jacobsen – 310) and at least one wind turbine blade spar cap according to claim 1 (see claim 1 rejection above), wherein the at least one conductive profile of each wind turbine blade spar cap is electrically connected to the down conductor (Jacobsen – Fig 3).
Regarding claim 15, Caruso teaches a wind turbine (Fig 2) comprising at least two wind turbine blades according to claim 13 (Fig 2, rejection of claim 13 above).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Caruso in view of Jacobsen and further in view of Sawada (US 2018/0258916).
Caruso teaches a shell lamination of the wind turbine blade ([0031]). 
Caruso in view of Jacobsen does not explicitly set forth a shell lamination of the wind turbine blade at least partly encloses the wind turbine blade spar cap, and comprises a notch around a connection surface of the wind turbine blade spar cap.
Sawada teaches a shell lamination of the wind turbine blade ([0033]) at least partly encloses the wind turbine blade spar cap (Fig 3, 17), and comprises a notch around a connection surface of the wind turbine blade spar cap (Fig 3, the blade notches up to encompass the spar cap), to better secure the spar cap in relation to the blade shell.
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the proposed combination with the teachings of Sawada to have a shell lamination of the wind turbine blade at least partly .
Allowable Subject Matter
Claims 5-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the dependent claims 5-8 and 11 each have specific structural requirements dealing with the conductive profile and/or the conductive layer.  Those different combinations are not taught nor suggested by the prior art of the rejection.  Nor would it be obvious to modify any of the references cited in the rejection to have the structural arrangements set forth in the dependent claims.  The conductive profile of Jacobsen is in contact with its respective conductive layer through the fastener, so it cannot be going through the conductive layer or in direct contact with it.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745